Citation Nr: 0930488	
Decision Date: 08/14/09    Archive Date: 08/19/09

DOCKET NO.  06-15 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a higher initial disability evaluation for 
vascular headaches.  

2.  Whether the Veteran has presented new and material 
evidence to reopen a claim for service connection for 
paranoid schizophrenia with depression.  

3.  Whether the Veteran has presented new and material 
evidence to reopen a claim for service connection for a right 
shoulder disorder.

4.  Whether the Veteran has presented new and material 
evidence to reopen a claim for service connection for a right 
knee disorder.

5.  Whether the Veteran has presented new and material 
evidence to reopen a claim for service connection for a low 
back disorder.

6.  Whether the Veteran has presented new and material 
evidence to reopen a claim for service connection for 
posttraumatic stress disorder (PTSD).

7.  Whether the Veteran has presented new and material 
evidence to reopen a claim for service connection for 
hypertension.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had active service from August 1977 to July 1982. 

The appeal comes before the Board of Veterans' Appeals 
(Board) from rating decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO).

In the course of the appeal, in September 2007, the Veteran 
and his spouse testified before a Decision Review Officer 
(DRO) at  the RO.  A transcript of that hearing is contained 
in the claims file.  

The Board notes that in the course of appeal the RO treated 
the Veteran's claim related to vascular headaches as separate 
claims for earlier effective date for assignment of a 
compensable rating, and for a higher rating than the 10 
percent assigned.  Regarding the earlier effective date 
claim, the Veteran seeks a grant of a 10 percent rating back 
to the date of service connection.  These issues arise from 
an appeal of the initial ratings assigned with the grant of 
service connection, and the issues are subsumed in the single 
general claim for higher initial rating, which necessarily 
encompasses all ratings beginning effective from the date of 
service connection.  See Fenderson v. West, 12 Vet. App 119 
(1999).

The Board notes that the Veteran, in a statement attached to 
his December 2006 VA Form 9, sought service connection for 
paranoid schizophrenia with depression as secondary to his 
service-connected vascular headaches.  The RO has yet to 
properly adjudicate that secondary service connection issue 
under 38 C.F.R. § 3.310, and hence it cannot have been 
properly developed and appealed for Board review.  The Board 
accordingly refers the issue to the RO for appropriate 
action, to include consideration of the recent judicial 
precedent in Clemons v. Shinseki, 23 Vet. App. 1 (2009) 
(scope of mental health disability claim includes any mental 
disability that may reasonably be encompassed by the 
claimant's description of the claim, reported symptoms, and 
other information of record). 


FINDINGS OF FACT

1.  For the initial rating interval from February 3, 2000, 
through March 12, 2006, the Veteran's vascular headaches were 
not manifested by symptoms equivalent to those of migraine 
headaches with characteristic prostrating attacks averaging 
one in two months over the last several months.  Rather, the 
symptoms presented over that time period were equivalent to 
less frequent migraine attacks.  

2.  For the rating interval beginning on March 13, 2006, the 
Veteran's vascular headaches were not manifested by symptoms 
equivalent to migraines headaches with characteristic 
prostrating attacks occurring on average once a month over 
the last several months.  Rather, the symptoms presented over 
that time period have been more equivalent to those of 
migraine headaches with characteristic prostrating attacks 
averaging one in two months over the last several months.  

3.  By an RO rating action in June 2003, the Veteran's claims 
for service connection for a right shoulder disorder, a right 
knee disorder, a low back disorder, PTSD, and paranoid 
schizophrenia with depression were denied.  That rating 
action as to those claims became final when an appeal was not 
timely perfected.  

4.  Since the previous, June 2003 final denial of the claims 
for service connection for a right shoulder disorder, a right 
knee disorder, a low back disorder, PTSD, and paranoid 
schizophrenia with depression, the evidence received is 
either redundant of evidence previously received, or, by 
itself or together with evidence previously of record, does 
not raise a reasonable possibility of substantiating the 
claims.  


CONCLUSIONS OF LAW

1.  For the initial rating period from February 3, 2000, 
through March 12, 2006, the criteria for a rating above the 
zero percent assigned for vascular headaches are not met.  
38 U.S.C.A. § 1155 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8100 (2008).

2.  For the rating period beginning on March 13, 2006, the 
criteria for a rating above the 10 percent assigned for 
vascular headaches are not met.  38 U.S.C.A. § 1155 (West 
2002 & Supp. 2008); 38 C.F.R. §§ 4.7, 4.124a, Diagnostic Code 
8100 (2008).

3.  New and material evidence has not been received since the 
last final decision denying service connection for paranoid 
schizophrenia with depression, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).

4.  New and material evidence has not been received since the 
last final decision denying service connection for a right 
shoulder disorder, and the claim is not reopened.  
38 U.S.C.A. §§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.156 (2008).

5.  New and material evidence has not been received since the 
last final decision denying service connection for a right 
knee disorder, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).

6.  New and material evidence has not been received since the 
last final decision denying service connection for a low back 
disorder, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).

7.  New and material evidence has not been received since the 
last final decision denying service connection for PTSD, and 
the claim is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.156 (2008).

8.  New and material evidence has not been received since the 
last final decision denying service connection for 
hypertension, and the claim is not reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002 & Supp. 2008); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
their claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper 
notice from VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and 
(3) that the claimant is expected to provide.  38 C.F.R. § 
3.159(b)(1) (2008).  This notice must be provided prior to an 
initial decision on a claim by the RO.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004). 

If complete notice is not provided until after the initial 
adjudication, such a timing error can be cured by subsequent 
legally adequate VCAA notice, followed by readjudication of 
the claim, as in a statement of the case (SOC) or 
Supplemental Statement of the Case (SSOC).  Moreover, where 
there is an uncured timing defect in the notice, subsequent 
action by the RO which provides the claimant a meaningful 
opportunity to participate in the processing of the claim can 
prevent any such defect from being prejudicial.  Mayfield v. 
Nicholson, 499 F.3d 1317, 1323-24 (Fed. Cir. 2007); Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).

The U.S. Court of Appeals for the Federal Circuit previously 
held that any error in VCAA notice should be presumed 
prejudicial, and that VA must bear the burden of proving that 
such an error did not cause harm.  Sanders v. Nicholson, 487 
F.3d 881 (2007).  However, the U.S. Supreme Court has 
recently reversed that decision, finding it unlawful in light 
of 38 U.S.C.A. § 7261(b)(2), which provides that, in 
conducting review of a decision of the Board, a court shall 
take due account of the rule of prejudicial error.  The 
Supreme Court in essence held that - except for cases in 
which VA has failed to meet the first requirement of 38 
C.F.R. § 3.159(b) by not informing the claimant of the 
information and evidence necessary to substantiate the claim 
- the burden of proving harmful error must rest with the 
party raising the issue, the Federal Circuit's presumption of 
prejudicial error imposed an unreasonable evidentiary burden 
upon VA and encouraged abuse of the judicial process, and 
determinations on the issue of harmless error should be made 
on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Board finds that all notification and development action 
needed to render a decision on the Veteran's claims on appeal 
herein adjudicated have been accomplished.

VCAA notice is not required with respect to every issue 
raised by a claimant.  If, for example, a veteran files a 
claim for service connection for a disability, he is provided 
with VCAA notice as to that claim, the claim is granted, and 
he files an appeal with respect to the initial rating 
assigned and/or effective date of the award, VA is not 
required to provide a new VCAA notice with respect to the 
matter of his entitlement to a higher (initial) rating and/or 
an earlier effective date.  See Dingess v. Nicholson, 19 Vet. 
App. 473 (2006) (holding that, when a claim for service 
connection has been proven, the purpose of 38 U.S.C.A. 
§ 5103(a) has been satisfied and the requirement of notice 
under its provisions has been satisfied).

Here, the Veteran's appealed claim for higher initial ratings 
for vascular headaches falls squarely within the pattern 
above.  Thus, no additional VCAA notice was required with 
respect to that appealed issue.  Furthermore, in the course 
of appeal, following the Veteran's notice of disagreement 
(NOD) with the appealed January 2006 rating action granting 
service connection for vascular headaches, the RO issued a 
VCAA letter in July 2007 addressing the claim for a higher 
initial evaluation for that disorder.  The Veteran did pose 
the appeal and the RO addressed it as both entitlement to an 
earlier effective date than March 13, 2006 - up to the 
February 3, 2000, date of service connection - for a 
compensable evaluation for vascular headaches, and 
entitlement to a higher initial evaluation than the 10 
percent assigned effective from March 13, 2006.  However, 
these amount to one and the same claims as the original 
appealed claim for higher initial evaluations for vascular 
headaches with the grant of service connection, as discussed 
in the introduction to this decision, supra.  The July 2007 
VCAA letter thus effectively addressed the issue an appeal of 
entitlement to higher initial evaluations for vascular 
headaches.  In that letter, the Veteran was informed of the 
notice and duty-to-assist provisions of the VCAA, and was 
informed of the information and evidence necessary to 
substantiate the claim for higher initial ratings, and this 
notice was prior to readjudication of the claim by SSOCs in 
May 2008 and July 2008.  The July 2007 notice letter told the 
Veteran that it was ultimately his responsibility to see that 
pertinent evidence not in Federal possession was obtained.  

VA has also fulfilled the above VCAA notice and development 
assistance requirements in this case with regard to the 
request to reopen the claims for service connection for 
paranoid schizophrenia with depression, a right shoulder 
disorder, a right knee disorder, a low back disorder, PTSD, 
and hypertension, and the underlying claims for service 
connection for those disorders.  The Veteran was afforded a 
VCAA notice letter in November 2004, prior to the RO's 
December 2005 rating action adjudicating all these requests 
to reopen.  This VCAA notice satisfied the requirements to 
provide adequate notice of the evidentiary requirements both 
to reopen the claims and to support the underlying claims for 
service connection, notice requirements as clarified in Kent 
v. Nicholson, 20 Vet. App. 1 (2006).  

The November 2004 VCAA letter requested that the Veteran 
advise of any VA and/or private medical sources of evidence 
pertinent to his claims, and that he provide necessary 
authorization to obtain those records.  It also requested 
evidence and information about treatment after service, in 
support of the claims.  The letter further requested any 
medical records, lay statements, or other evidence which 
might serve to corroborate the Veteran's assertions of 
development of his claimed disorders in service or of a link 
to service.  The Veteran replied to these requests by 
providing copies of VA or private medical records, or 
informing of treatment, variously, in furtherance of his 
claims. 

The Board further finds that the RO appropriately assisted 
the Veteran in obtaining indicated treatment and evaluation 
records, and associated all records obtained with the claims 
folders.  No further statement has been received by the 
Veteran indicating the existence of additional pertinent 
evidence not requested.  His service treatment records (STRs) 
were also obtained and associated with the claims file.  
Records from indicated private sources were appropriately 
requested, and obtained records associated with the claims 
folders.  Social Security Administration records were also 
previously obtained and associated with the claims file in 
February 1999.  The RO also informed the Veteran including by 
the appealed rating actions and subsequent rating action, by 
SOCs, and by SSOCs, of records obtained, and thus by 
implication of records not obtained, in furtherance of his 
claims.  He was also adequately informed of the importance of 
obtaining all relevant records.  He has not provided 
authorization to obtain any additional existing evidence 
presenting a reasonable possibility of reopening or otherwise 
furthering the appealed claims.  

The case otherwise also presents no reasonable possibility 
that additional evidentiary requests would further the 
appealed claims.  38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. 
§ 3.159.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claims.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio, supra.

VA need not conduct examinations with respect to the issues 
of whether new and material evidence has been received to 
reopen previously denied claims of entitlement to service 
connection for paranoid schizophrenia with depression, a 
right shoulder disorder, a right knee disorder, a low back 
disorder, PTSD, and hypertension, and the underlying claims 
for service connection, because the duty under 38 C.F.R. 
§ 3.159(c)(4) applies to a request to reopen only if new and 
material evidence is presented or secured to reopen a claim.  
38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 
79 (2006).  The Board herein finds that new and material 
evidence has not been presented or secured, and denies 
reopening the claims for service connection for paranoid 
schizophrenia with depression, a right shoulder disorder, a 
right knee disorder, a low back disorder, PTSD, and 
hypertension.  

The Veteran and his authorized representative supported his 
claims with submitted written statements.  He and his wife 
also testified in support of his claims at the DRO hearing in 
September 2007.  There is no indication that the Veteran 
desired to further address his claims and was denied an 
opportunity to do so.  

In summary, in this case, with regard to the initial rating 
claim and requests to reopen claims herein adjudicated, the 
Board finds that any error in notice and development 
assistance cannot "reasonably affect the outcome of the 
case," and hence will not affect "the essential fairness of 
the [adjudication]" for the initial ratings assigned for 
periods beginning November 13, 2002, for these two appealed 
initial rating claims.  ATD Corp. v. Lydall, Inc., 159 F.3d 
534, 549 (Fed. Cir. 1998); Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005).

A VA examination for compensation purposes was conducted in 
March 2003 to address the Veteran's headache disorder initial 
rating claim, and he was also afforded a VA neurological 
examination for treatment purposes in February 2007 
addressing his headaches.  Treatment records, both VA and 
private, are also of record addressing the headaches.  The 
March 2003 examination, taken together with records of VA, 
private, and service treatment, as well as other evidence of 
record, is adequate for the Board's adjudication herein.  The 
Veteran was duly afforded the opportunity to produce 
additional evidence to support his headaches claim. 

Thus, the Board determines that the evidentiary record is 
adequate, and the only significant medical question remaining 
pertaining to the Veteran's claims for higher initial ratings 
- that of objective or corroborating evidence of greater 
disability - was in this case, based on development already 
undertaken, the responsibility of the Veteran.  However, a 
remand for a further examination would not present a 
reasonable possibility of affording a better picture of the 
nature and severity of the claimed disorder over the rating 
period, because adequate examinations have already been 
performed without objective findings of greater severity of 
disability being discovered.  See 38 C.F.R. § 3.303; Counts 
v. Brown, 6 Vet. App. 473, 478-9 (1994) and Gobber v. 
Derwinski, 2 Vet. App. 470, 472 (1992) (VA's statutory duty 
to assist is not a license for a "fishing expedition").

Moreover, the Veteran has not demonstrated any prejudicial or 
harmful error in VCAA notice, and any presumption of error as 
to the first element of VCAA notice has been rebutted in this 
case.  See Shinseki v. Sanders, supra.  In sum, the Board 
concludes that all required notice and development assistance 
has been afforded to the appellant.

II.  Claim for Higher Initial Evaluation for Vascular 
Headaches

Disability evaluations are assigned to reflect levels of 
current disability.  The appropriate rating is determined by 
the application of a schedule of ratings which is based on 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002 & Supp. 2008); 38 C.F.R. Part 4 (2008).  When 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2008).

These ratings are determined by applying the criteria set 
forth in the VA Schedule for Rating Disabilities (Rating 
Schedule).  In all cases, the Board attempts to determine the 
extent to which the Veteran's disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, and the assigned rating is based, as far as 
practicable, upon the average impairment of earning capacity 
in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § § 4.1, 
4.10.

Medical evidence is generally required to establish a medical 
diagnosis or to address other medical questions, and lay 
assertions do not constitute competent medical evidence for 
these purposes.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  However, lay statements may serve to support claims 
by supporting the occurrence of lay-observable events or the 
presence of disability or symptoms of disability subject to 
lay observation.  38 C.F.R. § 3.303(a); Jandreau v. 
Nicholson, 492 F.3d 1372, 1376 (Fed Cir. 2007); see Buchanan 
v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) 
(addressing lay evidence as potentially competent to support 
presence of disability even where not corroborated by 
contemporaneous medical evidence).

Here, the Board has duly considered the Veteran's lay 
statements, including as presented in submitted statements 
and statements noted in reports of medical treatment and 
examination.  While his asserted symptoms of headaches may be 
to some degree inherently subjective, the Board looks to the 
Veteran's statements as supported by more objective indicia 
of disability, including observable signs and symptoms of 
disease, laboratory tests, and the presence or absence of 
further objective signs of impairment, such as impaired 
concentration or loss of work, or other findings and 
conclusions of medical treatment professionals and examiners.  

This focus on objective evidence is particularly relevant 
where, as here, the Veteran's credibility or reliability has 
been brought into question, as discussed below.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same.  Evans v. West, 12 Vet. App. 22, 
30 (1998).  Such a determination is based on an analysis of 
all the evidence of record and evaluation of its credibility 
and probative value.  Baldwin v. West, 13 Vet. App. 1, 8 
(1999).  In determining the weight to be assigned to 
evidence, credibility can be affected by inconsistent 
statements, internal inconsistency of statements, 
inconsistency with other evidence of record, facial 
implausibility, bad character, interest, bias, self-interest, 
malingering, desire for monetary gain, and witness demeanor.  
Caluza v. Brown, 7 Vet. App. 498, 511, 512 (1995), aff'd per 
curiam, 78 F.3d. 604 (Fed. Cir. 1996).

The Veteran's vascular headaches may be rated by analogy to 
migraine headaches.  Where the particular disability is not 
listed, it may be rated by analogy to a closely related 
disease in which not only the functions affected, but also 
the anatomical location and symptomatology are closely 
analogous.  38 C.F.R. §§ 4.20, 4.27 (2008); see also Lindeman 
v. Principi, 3 Vet. App. 345 (1992); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

Under applicable criteria, where migraine headaches are 
manifested by characteristic prostrating attacks averaging 
one in two months over the last several months, a 10 percent 
evaluation is assigned.  Where manifested by less frequent 
attacks, a noncompensable rating is assigned.  Where 
manifested by characteristic prostrating attacks occurring on 
average once a month over the last several months, a 30 
percent evaluation is assigned.   Where manifested by very 
frequent, completely prostrating and prolonged attacks, 
productive of severe economic inadaptability, a 50 percent 
evaluation is assigned.  Fifty percent is the highest 
schedular rating for migraine headaches.  38 C.F.R. § 4.124a, 
Diagnostic Code (DC) 8100 (2008).  

The Veteran has been granted service connection for vascular 
headaches effective from February 3, 2000.  He has been 
assigned an initial noncompensable (zero percent) rating for 
the headaches effective from the date of service connection, 
and, in the course of appeal of that initial rating, has been 
assigned a ten percent rating effective from the March 13, 
2006, date of a VA treatment beginning a number of treatments 
over multiple months in which headaches were noted.  The 
Veteran is herein considered for staged ratings over the 
initial rating period beginning from the February 3, 2000, 
date of service connection, to the extent warranted by the 
evidence presented.  Fenderson v. West, 12 Vet. App 119 
(1999).

Past medical records contained within the claims file reflect 
that the Veteran had rather severe headache symptoms in the 
early 1990s, with assessed combined vascular and tension 
headaches, occurring several times per week, lasting several 
hours each, and causing him to rest in bed.  However, past 
medical records and his own statements reflect that multiple 
causal factors may be associated with these severe headaches 
in the past, including the Veteran's work at a refinery, his 
polysubstance abuse and abuse of alcohol, hypertension, and 
mental disorder.  

More recent years, including from the time of his service 
connection for vascular headaches, have not reflected such a 
severity of headaches.  As the Veteran stated at his March 
2003 VA neurological examination, he quit work at the 
refinery in 1993, and ceased working at Reynolds Aluminum in 
the 1990s, and records further reflect a reduction in 
substance abuse.  

At that March 2003 VA neurological examination, the Veteran 
reported having approximately three to four headaches per 
month, with each incapacitating for at least a few hours, but 
without nausea or vomiting.  He reported that the headaches 
were often precipitated by stress.  The VA examiner noted no 
neurological involvement associated with the reported 
headaches, with sensory, cerebellar, and gait functioning all 
normal on examination.  The examiner noted a past history of 
vascular migraine headaches, and also noted a diagnosis of 
schizoaffective disorder.  The examiner observed that the 
Veteran's headaches may be associated with psychiatric 
symptoms or stress, but also noted that vascular headaches 
are generally episodic and may spontaneously resolve or 
recur.  The examiner noted the Veteran's report that he had 
to stop work at a refinery due to his headaches in 1993, but 
the examiner did not specifically find that his headaches 
would currently preclude work or significantly interfere with 
employment.  

In a follow-up statement in May 2003, the March 2003 VA 
neurological examiner assessed, in effect, that the Veteran 
had chronic, episodic vascular headaches from service.  The 
examiner added that the Veteran's statements were not clear 
as to the frequency of the headaches.  In the interval 
between the February 3, 2000, date of service connection and 
the March 13, 2006, date of an assigned increased rating for 
headaches, the treatment and examination records have 
generally not reflected that the Veteran's vascular headaches 
have been more severe or of greater frequency than as 
reported at the March 2003 VA examination.  

In addition, over this pre-March 13, 2006, interval the 
Veteran's polysubstance abuse, with symptoms of such abuse as 
well as possible drug-seeking behavior, have presented a 
noted aspect of unreliability in the Veteran's reports of 
headaches in the treatment records.  VA treatment records at 
least through 2006 reflect ongoing alcohol and/or drug abuse.  
An October 2002 VA treatment record specifically notes that 
the Veteran's headache complaints would not be "taken 
seriously" until he ceased his polysubstance abuse.  
Notwithstanding that polysubstance abuse, the Veteran's 
treatment records over the February 3, 2000, through March 
12, 2006, interval have mostly been without complaints of 
headaches or associated debilitation, reflecting the 
likelihood that the Veteran's headaches were not then of such 
frequency or severity as to be of significant concern to him 
when seeking medical attention.  

The RO has noted that the Veteran was seen clinically by VA 
in March, May, July, and September 2006, including for 
headaches, and he complained of headaches at a regular VA 
appointment in October 2006.  He was also seen at a private 
emergency room in September 2006 including for headache, for 
which he was then treated with Stadol.  At a further private 
emergency hospitalization in November 2006, the Veteran was 
seen for chest pains, but vascular headaches were also noted. 

The Veteran's September 2006 VA psychiatric examination for 
compensation purposes reflects that he was unreliable in his 
self-report of frequency of use of alcohol, and further 
reflects that he still had ongoing alcohol use multiple times 
per week, with the degree of abuse not clear at that 
examination.  Also at that psychiatric evaluation, completed 
MMPI subscales were interpreted to exhibit mixed 
unreliability, with the Veteran over-reporting both 
pathological symptoms and items reflecting an attempt to 
"look good."  The examiner assessed that the Veteran was a 
"less than reliable informant."
 
Upon a VA neurology treatment consultation in February 2007 
for headaches, the Veteran asserted having constant 
bitemporal headaches for the past two years.  He then 
asserted that he had daily headaches of a "5" in severity 
on a zero-to-10 pain scale, as well as more severe headaches 
occurring about once per week, of a 9-out-of-10 pain 
severity.  He denied associated nausea, vomiting, 
photophobia, or phonophobia.  He endorsed that the headaches 
can limit his activities, and may have associated visual 
symptoms such as shimmering stars.  He reported that Stadol 
and morphine had been helpful in relieving his headaches.  
The examiner noted that a head CT scan in October 2006 was 
negative.  The examination was unremarkable.  The consulting 
examiner's conclusion: "I suspect that the patient has 
chronic tension-type headaches, as well as intermittent 
migraine headaches with aura."

It is notable that the February 2007 consultant did not 
conclude that the Veteran had migraine headaches on a weekly 
basis or daily vascular headaches or "constant" vascular 
headaches for the past two years, despite the Veteran's 
assertions, but rather "suspected" that his migraines were 
"intermittent" and his vascular headaches were merely 
"chronic."  The consultant noted the Veteran's self-
reported history of polysubstance abuse (with recent abuse 
denied), and the consultant did not hazard to contradict this 
self-report within the consultation report.  However, the 
consulting examiner has made sufficiently clear, by his 
suspicions regarding this "less than reliable informant," 
his conclusion that the Veteran's statements as to the 
frequency and severity of his headaches cannot be taken at 
face value.  The Board has the benefit of review of the 
claims file and associated knowledge of the Veteran's 
inconsistency in his self-reporting including of history of 
substance abuse, and draws its conclusions in this decision 
accordingly.  

In view of the above comments by medical professionals 
indicating that the Veteran's reporting of symptoms may be 
directed at obtaining more drugs or other secondary gain, or 
may reflect symptoms associated with polysubstance abuse or 
periodic or episodic withdrawal therefrom, the Board 
questions the degree to which his reports of vascular 
headache frequency, severity, and symptoms represents an 
accurate picture of that disorder, and questions the degree 
to which he may be regarded a reliable historian of his 
symptoms.

Considering the weight and probity of the evidence presented, 
including the noted limited reliability of the Veteran's own 
assertions, the Board concludes that the weight of the 
evidence is against the presence of vascular headaches of 
greater severity than that warranting the noncompensable 
rating assigned for the interval prior to March 13, 2006, and 
is against the presence of vascular headaches of greater 
severity than the 10 percent rating assigned for the period 
beginning on March 13, 2006, under DC 8100.  The weight of 
the evidence is clearly against vascular headaches of a 
severity equivalent to migraine headaches with characteristic 
prostrating attacks averaging one in two months for the past 
several months (the 10 percent rating criteria) for the first 
interval, and is against vascular headaches of a severity 
equivalent to migraine headaches with characteristic 
prostrating attacks averaging one per month for the past 
several months (the 10 percent rating criteria) for the 
second interval. 

Moreover, the headaches of the described severity reported by 
the Veteran upon examinations in March 2003 and February 
2007, to the extent believed here by the Board, have lacked 
equivalence to the severity and symptoms of migraine 
headaches which would warrant higher initial evaluations than 
those assigned.  His unreliability vis-à-vis the examinations 
and reporting of symptoms must be considered.  Further, the 
absence of frequent or consistent medical records reflecting 
either symptoms or complaints or findings or treatment for 
frequent or severe headaches over the rating period, beyond 
those noted in 2006 which may have been associated with noted 
ongoing alcohol abuse, weighs heavily against the Veteran's 
inconsistent statements in this case, and weighs against any 
grant of higher initial ratings for vascular headaches.  

The Board has reviewed the entire record and finds that the 
percentage ratings assigned by virtue of this decision 
reflect the most disabling the Veteran's vascular headaches 
have been since he was service connected for headaches 
effective from February 3, 2000, which is the beginning of 
the claim/appeal period.  Thus, the Board concludes that 
staged ratings for the vascular headaches beyond the ratings 
already assigned are not warranted.  Fenderson v. West, 
supra.

The Board has also not found exceptional or unusual 
circumstances as related to the Veteran's vascular headaches, 
such as frequent periods of hospitalization or marked 
interference with employment, so as to render impractical 
regular schedular standards, or to warrant referral for 
extraschedular consideration.  38 C.F.R. § 3.321(b)(1).  
Rather, the exceptional or unusual circumstances in this 
case, of multiple confounding circumstances and disorders, as 
discussed above, tend to raise substantial questions 
concerning the presence of disability of vascular headaches 
warranting consideration of schedular criteria, much less 
extraschedular considerations.  See Barringer v. Peake, 22 
Vet. App. 242 (2008); Thun v. Peake, 22 Vet. App. 111, 115 
(2008) (holding that "if the criteria reasonably describe 
the claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required."

Because the preponderance of the evidence is against the 
claim for higher initial ratings than those assigned for 
vascular headaches, the benefit-of-the-doubt doctrine does 
not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

III.  Applicable Laws Governing Requests to Reopen 
Claims for Service Connection 

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303(a).

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  If a disorder 
noted during service is not shown to be chronic, then 
generally a showing of continuity of symptoms after service 
is required for service connection.  38 C.F.R. § 3.303(b).  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, a claimant 
must submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury.  See 
Pond v. West, 12 Vet. App. 341, 346 (1999).  

Certain diseases, such as cardiovascular-renal disease 
including hypertension, psychoses including schizophrenia, 
and arthritis, may be subject to service connection based on 
presumed incurrence in service if manifested to a compensable 
degree within one year subsequent to service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131; 38 C.F.R. §§ 3.307, 3.309.

As noted above, medical evidence is generally required to 
establish a medical diagnosis or to address questions of 
medical causation, and lay assertions of medical status do 
not constitute competent medical evidence for these purposes.  
Espiritu, supra.  Lay statements may serve to support a claim 
for service connection by supporting the occurrence of lay-
observable events or the presence of disability or symptoms 
of disability which may reasonably be observed by laypersons.  
See 38 C.F.R. § 3.303(a); Jandreau, Buchanan, both supra. 

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, VA shall reopen 
the claim and conduct de novo review of the claim on the 
merits.  Manio v. Derwinski, 1 Vet. App 145 (1991).  

In this case, the Veteran's requests to reopen were filed 
after August 29, 2001.  For requests to reopen a finally 
decided claim received on or after that date, new evidence 
means existing evidence not previously submitted to agency 
decision makers.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a) 
(effective from Aug. 29, 2001).  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  Id.

IV.  Request to Reopen Claim for Service Connection for
Paranoid Schizophrenia with Depression 

The Veteran's claim for service connection for paranoid 
schizophrenia with depression is effectively a request to 
reopen his previously denied claim for service connection for 
a psychiatric disorder variously diagnosed, with psychosis or 
schizophrenia also then considered.  The Board denied that 
claim by a July 2002 decision, which the Veteran did not 
appeal to the U.S. Court of Appeals for Veterans Claims.  The 
RO denied the claim again in June 2003, and the Veteran did 
not timely appeal that denial.

The Board in July 2002 noted the evidentiary record as 
follows:

The appellant's service medical records do not 
reflect the presence of an acquired psychiatric 
disorder in service.  In March 1979 Valium was 
prescribed for problems associated with headaches.  
A May 1982 mental health clinic treatment note 
shows that the appellant was seen for an initial 
interview; symptoms or a diagnosis were not 
reported.  A Report of Medical Examination at 
service discharge, dated in June 1982, shows that 
clinical evaluation of the appellant's psychiatric 
state was normal.  A Report of Medical History 
completed by the appellant in June 1982 shows that 
he denied ever having had problems associated with 
depression or nervous trouble of any sort.

Postservice medical records include voluminous 
mental health treatment records, both private and 
VA, and similar medical records received by the 
Social Security Administration (SSA).  The initial 
evidence of postservice treatment for psychiatric 
disability is in a May 1993 private hospital 
report.  It was noted that in 1992 the appellant 
had been admitted for treatment of drug abuse.  The 
May 1993 hospital report contains an impression of 
previous evidence of antisocial and schizotypal 
traits without definite criteria for a disorder.

A May 1993 private psychiatric discharge summary 
includes diagnoses of cocaine dependence and 
dysthymia.

On private psychological evaluation in June 1993 
dysthymia and paranoid personality disorder were 
diagnosed.  A private examination report dated in 
January 1995 includes a diagnosis of dysthymia 
secondary to cocaine dependence and marijuana 
dependence.

A private hospital discharge summary dated in July 
1995 shows diagnoses of history of paranoid 
delusional disorder and rule out paranoid 
schizophrenia.

A SSA Disability Determination and Transmittal 
report dated in October 1995 shows that the 
appellant was found to be disabled since July 1993, 
with a primary diagnosis of cocaine abuse and 
secondary diagnosis of depression.

A VA hospital discharge summary, showing that the 
appellant was admitted for approximately 2 weeks in 
October to November 1996, includes a diagnosis of 
paranoid type schizophrenia.

A VA clinical record dated in November 1996 
includes diagnoses of psychosis, not otherwise 
specified, episodic; schizotypal personality 
disorder, frequent decompensations; and substance 
abuse, in remission.  VA hospital discharge 
summaries, dated in January and June 1997, include 
diagnoses of psychosis, not otherwise specified.

A statement from the appellant's wife received in 
February 1998 indicates that when she met the 
appellant in 1980 he was taking Valium which had 
been prescribed at McGuire Air Force Base. She 
added that he was suffering from paranoia, 
depression, and anxiety at the time.

A statement from a private physician received in 
July 1998 indicates that he treated the appellant 
in October 1995.  The physician indicated that the 
appellant had overt paranoid delusions, and that it 
appeared to him that the appellant decompensated at 
an early age into paranoid schizophrenia while he 
was in the military, that he had never had a 
remission, and that he did not consistently take 
his medications.

In correspondence received in May 1999 the 
appellant alleged that VA doctors and a counselor 
at the medical facility in Corpus Christi, Texas 
informed him that his illness started in the 
military.

A September 1999 VA discharge summary notes that 
the appellant had a 5-year history of paranoid 
schizophrenia with homicidal ideations.  Schizo-
affective disorder was diagnosed.  An August 2000 
VA discharge summary includes a diagnosis of 
schizo-affective disorder, and a January 2001 VA 
hospital admission record includes a diagnosis of 
schizo-affective disorder.

The Board finds the above account of the evidence then of 
record at the time of the July 2002 Board decision to be 
essentially accurate.  In essence, neither service records 
nor records for years after service showed psychiatric 
disability, and the Veteran's and his wife's testimony to the 
effect that he had a psychosis from service could not serve 
to establish the presence of a mental disorder because they, 
as laypersons, were not competent to diagnose mental 
disability.  As quoted above, the Board noted in its July 
2002 decision that a private physician in July 1998 had 
opined to the effect that the Veteran had paranoid 
schizophrenia while in service.  However, neither this 
physician nor the record generally provided an evidentiary 
basis for that assessment of etiology.  

The RO, in its June 2003 denial of the claim for service 
connection for paranoid schizophrenia with depression, noted 
that additional evidence obtained included treatment records 
which did not relate current disability to service.  Also, 
the claims file then contained two apparent VA psychiatric 
outpatient treatment clinic records dated in November 1996 
and November 1997, both by the same psychiatrist, the first 
with a diagnosis of episodic psychosis, not otherwise 
specified, and the second with a diagnosis of decompensating 
psychosis, not otherwise specified.  Each record includes a 
history recorded by the physician of the Veteran developing 
psychosis with paranoid ideation in service, and the first 
includes a history of his complaints to Air Force doctors of 
becoming depressed.  However, that history as recorded by 
this treating psychiatrist appears to be no better than a 
recitation of that reported by the Veteran, as it is 
unenhanced by any supporting STRs, because there are no STRs 
documenting either paranoid ideation or any complaints of 
depression.  A bare transcription of lay history, unenhanced 
by additional comment by the transcriber, is not competent 
medical evidence merely because the transcriber is a health 
care professional.  LeShore v. Brown, 8 Vet. App. 406, 409 
(1995).  We recognize that such an opinion cannot be rejected 
solely because it is based upon a history supplied by the 
veteran, but the critical question is whether it is credible 
in light of all the evidence.  Kowalski v. Nicholson, 19 Vet. 
App. 171, 179 (2005); Coburn v. Nicholson, 19 Vet. App. 427, 
432 (2006) (Board may reject such statements of the veteran 
if rebutted by the overall weight of the evidence).

New evidence added to the record since the Board denied of 
the claim in July 2002, and since the RO again denied the 
claim in June 2003, includes additional treatment records, 
submitted statements and hearing testimony by the Veteran and 
his spouse, and a report of VA psychiatric examination for 
compensation purposes in September 2006.  The statements and 
testimony by the Veteran and his spouse are merely redundant 
of prior statements previously of record and previously 
considered.  Similarly, the treatment records added to the 
file include various psychiatric diagnoses including 
psychosis or dysthymia or depression, and these present no 
new evidence relating a current psychiatric disorder to the 
Veteran's period of service beyond, as was previously the 
case, relying upon the unsupported assertions of the Veteran 
of mental illness beginning in service.  

The VA examiner in September 2006 also assessed psychosis, 
but found no evidence of onset in service or of a 
relationship to service.  The Board accordingly finds that 
while some evidence, including the September 2006 VA 
examination report, is new evidence addressing psychiatric 
illness, none of this new evidence supports a causal link 
between current psychiatric disability and service, or onset 
of psychiatric disability in service, or presence of a 
psychosis within the first post-service year, so as to 
support the claim on a direct or first-year-post-service 
presumptive basis.  38 C.F.R. §§ 3.303, 3.307, 3.309.  
Because the evidence received since the RO's June 2003 denial 
of the claim for service connection for a psychiatric 
disorder, even when considered together with all the evidence 
of record, does not raise a reasonable possibility of 
substantiating the claim on the merits, reopening of the 
claim for service connection for paranoid schizophrenia with 
depression is not warranted.  38 C.F.R. § 3.156(a).  

V.  Requests to Reopen Claims for Service Connection for 
Right Shoulder
Disorder, Right Knee Disorder, Low Back Disorder,
PTSD, and Hypertension

The Veteran was previously finally denied service connection 
for a right shoulder condition, a right knee condition, a low 
back condition, PTSD, and hypertension by a June 2003 RO 
decision, which became final when it was not appealed.  

A.  Right Shoulder

The RO in its June 2003 decision denied service connection 
for a right shoulder condition based on the absence of 
evidence of disability in service.  The RO then accurately 
noted that the STRs show only treatment for complaint of 
right shoulder pain in 1978.  Pertinent treatment records 
show that the Veteran was seen for right shoulder pain 
following reportedly having pain the day following the truck 
he was in hitting a bump.  That record also noted that the 
Veteran had played racquetball two days before.  X-rays 
obtained on the day of the medical treatment visit were 
negative.  The Veteran's STRs do not show any treatment or 
findings or complaint of difficulties thereafter associated 
with the right shoulder.

Also, as the RO noted in its June 2003 decision, post-service 
VA treatment records document the Veteran's employment using 
a jackhammer after service precipitating right shoulder pain.  
Specifically, at a May 2003 VA treatment for right shoulder 
complaints, he reported falling down stairs in service with 
right shoulder pain at that time, but also then reported that 
his right shoulder pain had not become severe until he began 
working for Reynolds Aluminum after service, with use of a 
jackhammer soon after his separation from service in 1982.  A 
May 1993 private psychiatric evaluation also included the 
Veteran's reported work history, in which he asserted that he 
worked for that company for five years and six months, and 
the work included transferring the bauxite to bins, checking 
rotors and pulleys, and keeping bins full.  Thus, the prior 
records upon which the RO relied in denying the claim for 
service connection for a right shoulder disorder included no 
evidence of a chronic or ongoing right shoulder disorder in 
service beyond the Veteran's unsubstantiated statements, but 
did include evidence, by the Veteran's own statements in a 
treatment context, of post-service injury to the right 
shoulder in the course of a period of employment involving 
significant physical labor.

Evidence received since that last prior denial in June 2003 
provides no new evidence of chronic right shoulder disability 
in service, of continuity of symptoms from service, or of a 
causal link between service and a current right shoulder 
disability.  The presence of a current right shoulder 
disability was already established by treatment records at 
the time of the June 2003 denial.  The Veteran's own 
statements and testimony are merely redundant of statements 
previously of record, or otherwise would not present a 
reasonable possibility, either by themselves or together with 
other evidence of record, of substantiating his claim.  At 
his September 2007 hearing he testified that he had injured 
his shoulder when he fell down a flight of stairs in service.  
While such a fall is documented in the STRs, no injury to the 
shoulder at that time was noted.  Further, he then testified 
that he was not so much as placed in an arm sling by medical 
personnel following that in-service fall down the stairs.  

Considering the record as a whole, there is no possibility of 
corroborating the Veteran's new assertions regarding shoulder 
injury in service.  Accordingly, the Board finds that there 
is no new evidence raising a reasonable possibility of 
substantiating the claim.  Reopening of the claim for service 
connection for a right shoulder disorder is therefore not 
warranted.  38 C.F.R. § 3.156(a).  


B.  Right Knee

The RO in its June 2003 decision denied service connection 
for a right knee disorder based upon the absence of evidence 
of a right knee disorder in service, or of a causal 
connection between service and a right knee disorder.  
Indeed, the STRs and service examination records are silent 
for any disorders of the right knee.  His post-service 
records showed no records of treatment for a right knee 
disorder for years after service, and no medical evidence was 
presented rendering an opinion causally linking a current 
right knee disorder to service.  Rather, only the Veteran's 
unsubstantiated, uncorroborated assertions supported a link 
to service at the time of that denial.  

The evidentiary record since that June 2003 decision includes 
treatment records with findings of right knee disability, but 
that was the case at the time of the June 2003 decision.  The 
Veteran's statements and testimony are merely redundant of 
those statements previously of record, or otherwise would not 
present a reasonable possibility, either by themselves or 
together with other evidence of record, of substantiating his 
claim.  He asserted in his September 2007 testimony that he 
hurt his knee by falling down the flight of stairs in 
service, but, as previously discussed, there is no record of 
a knee injury associated with that fall.  Rather, the Veteran 
testified that he did not recall receiving a limited-duty 
physical profile following that fall, but was simply returned 
to duty.  As noted above, the STRs fail to support an 
allegation of injury to the knee, and there is no possibility 
of corroborating the Veteran's new assertions regarding knee 
injury in service.  

Hence, there is no new evidence raising a reasonable 
possibility of substantiating the claim for service 
connection for a right knee disorder.  Accordingly, reopening 
the claim is not warranted.  38 C.F.R. § 3.156(a).  

C.  Low Back

The RO in its June 2003 decision denied service connection 
for a low back disorder based on a lack of evidence of a 
chronic disorder of the back present in service, or of 
continuity of symptoms from service, or of other evidence of 
a causal link to service.  As the RO then noted, there was a 
record of treatment for low back pain in service without 
history of trauma, and that condition was diagnosed as a 
muscle spasm.  A review of the STRs discloses that the 
Veteran was treated for low back pain in October 1978, with 
multiple treatments that month and limited duty assigned, yet 
without a causal injury and without ongoing disability 
thereafter reflected in service.  A similar record of 
treatment for complained-of low back pain is presented for 
the month of November 1979, again without causal injury or 
ongoing disability thereafter. 

Further, a June 1980 record of treatment for the Veteran's 
fall down a flight of stairs reflects his report that he fell 
on his back and left elbow, with the treating medical 
practitioner assessing thoracic muscle pain.  The Veteran was 
prescribed medication for this, and was seen the day after 
for complaints of continued back pain.  The STRs show that he 
was also seen for complaints of thoracic back pain 
approximately ten days prior to his reported fall down a 
flight of stairs, and there is no explanation for that visit.  
In any event, there is no record of treatment beyond June 
1980 for reported thoracic back strain or pain or associated 
difficulty.  Further, there is no record of any other back 
disease or disability thereafter in service.

The RO, in the June 2003 decision, noted treatment for 
lumbago by VA in 1997, with no finding of a relation to 
service.  There is still presented no medical evidence of a 
causal link to service.  The Veteran's statements and 
testimony to the effect that he had an ongoing back condition 
from service are merely redundant of his prior contentions, 
and hence are not new.  His testimony in September 2007 
seeking to relate current back disability to his fall down a 
flight of stairs in service does not amount to cognizable 
evidence because the Veteran, as a lay person, is not 
competent to address such a question of medical causation or 
etiology.  Espiritu; cf. Jandreau.  His somewhat vague 
testimony regarding ongoing symptoms contributes no new 
assertions beyond those already of record at the time of the 
prior, June 2003 decision.

Medical evidence obtained since that decision showing current 
low back disability does not relate to an unestablished fact 
necessary to substantiate the claim, because it does not 
serve as evidence of a relationship between service and 
current low back disability.  Hence, there is no new evidence 
relating to an unestablished fact necessary to substantiate 
the claim, and accordingly there is no new evidence raising a 
reasonable possibility of substantiating the claim for 
service connection for a low back disorder.  Reopening the 
claim for service connection for a low back disorder is 
therefore not warranted.  38 C.F.R. § 3.156(a).  

D.  PTSD

The RO in June 2003 last previously denied service connection 
for PTSD based on the absence of current diagnosis despite 
numerous psychiatric treatments and evaluations of record.  
Even at the present time, the medical record still presents 
no diagnosis of PTSD to support the Veteran's claim for that 
disorder.  The record presents no medical indication that he 
suffers from the disorder, in spite of the numerous VA 
psychiatric treatments and evaluations including at VA 
facilities not lacking in experience with the disorder.  
Recent VA treatment records notably include a mental health 
treatment in January 2007 with a PTSD screening administered, 
with the Veteran found to be negative for PTSD.  (He endorsed 
only one symptom criterion of the four required for a 
positive diagnosis.)  The Veteran, as a layperson, lacks the 
requisite expertise to establish a confirmed diagnosis of 
PTSD as is required to support the claim.  38 C.F.R. 
§ 3.304(f); Espiritu; cf. Jandreau.  

The Veteran, in a February 2004 submission, described an 
incident which he said had occurred while he was asleep, for 
which he was given an Article 15.  The Board notes, 
parenthetically, that we cannot conceive of how the alleged 
incident which occurred while he slept (and for which he was 
reportedly punished because he allowed it to occur while he 
was sleeping) could be an "experience" giving rise to PTSD.  

In the absence of a confirmed diagnosis of PTSD or any 
medical indication of such a diagnosis, the Board concludes 
that the Veteran has not presented new and material evidence 
which, by itself or together with evidence previously of 
record, raising a reasonable possibility of substantiating 
the claim.  Accordingly, the claim for service connection for 
PTSD may not be reopened.  38 U.S.C.A. §§ 5108, 7105; 
38 C.F.R. § 3.156.

E.  Hypertension

The RO in its June 2003 rating decision noted that, although 
the Veteran's report of medical history upon service 
discharge included a history of elevated blood pressure, 
there was no record of elevated blood pressure readings in 
service.  No elevated blood pressure reading or treatment for 
hypertension is reflected in service treatment or examination 
records.  Social Security records associated with the claims 
file in 1999 included private treatment records from the 
early 1990s with treatment for hypertension.  However, the 
claims file as a whole contains no records of treatment for 
hypertension in the years immediately following service, and 
no clinical records reflecting findings or treatment for 
hypertension in service.  

Evidence received since that June 2003 decision has included 
nothing new.  The Veteran's testimony to the effect that he 
believed he had hypertension in service, though he had not 
been told he had hypertension, does not relate to an 
unestablished fact necessary to substantiate the claim, 
because his medically unsupported lay beliefs as to the 
status of his blood pressure - a detail not subject to lay 
detection absent use of a medical device - is not cognizable 
to support the claim.  Espiritu; cf. Jandreau.  His 
statements or testimony to the effect that he has had 
elevated blood pressure or hypertension since service is 
redundant of similar prior contentions.  

The Veteran did submit an August 2005 statement by a VA 
physician's assistant (PA) noting that the Veteran had been 
diagnosed with hypertension in service but never treated 
until 1982.  However, there is no medical evidence either in 
service or after service to support that statement, and the 
Board can only conclude that this statement was based on 
asserted facts related by the Veteran to this practitioner.  
The statement therefore serves as merely an unenhanced 
medical history provided by the Veteran and recorded by the 
PA.  As such, the statement is not medical evidence to 
support the claim, and is merely redundant of prior 
statements by the Veteran.  See LeShore, Kowalski, Coburn, 
all supra. (evidence which is simply information recorded by 
a medical examiner, unenhanced by any additional medical 
comment by that examiner, does not constitute "competent 
medical evidence". . . and cannot enjoy the presumption of 
truthfulness accorded by Justus v. Principi, 3 Vet. App. 510, 
513 (1992)).

In short, there is no new, cognizable evidence relating to an 
unestablished fact necessary to substantiate the claim, and 
accordingly there is no new evidence raising a reasonable 
possibility of substantiating the claim for service 
connection for hypertension.  Reopening the claim for service 
connection for hypertension is therefore not warranted.  
38 C.F.R. § 3.156(a).  


ORDER

For the rating period between February 3, 2000, and March 12, 
2006, an initial rating higher than the zero percent assigned 
for service-connected vascular headaches is denied.  

For the rating period beginning March 13, 2006, an initial 
rating higher than the 10 percent assigned for service-
connected vascular headaches is denied.  

New and material evidence not having been submitted, the 
claim for service connection for paranoid schizophrenia with 
depression is denied.

New and material evidence not having been submitted, the 
claim for service connection for a right shoulder disorder is 
denied.

New and material evidence not having been submitted, the 
claim for service connection for a right knee disorder is 
denied.

New and material evidence not having been submitted, the 
claim for service connection for a low back disorder is 
denied.


[Continued on Next Page]

New and material evidence not having been submitted, the 
claim for service connection for PTSD is denied.

New and material evidence not having been submitted, the 
claim for service connection for hypertension is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


